F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         July 25, 2005
                              FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    JOHN FRANKLIN GOOD,

                Plaintiff-Appellant,

    v.                                                No. 04-3224
                                               (D.C. No. 01-CV-4067-RDR)
    JOAN M. HAMILTON, former                             (D. Kan.)
    Shawnee County District Attorney,

                Defendant-Appellee,

    and

    BOARD OF COUNTY
    COMMISSIONERS, SHAWNEE
    COUNTY, KANSAS; RICHARD
    BARTA, Shawnee County Sheriff;
    JOEL W. MEINECKE, Shawnee
    County Assistant District Attorney;
    TONY W. RUES, Shawnee County
    Assistant District Attorney; JACK
    METZ; DANIEL JARAMILLO;
    SCOTT HOLLADAY; PHILLIP
    BLUME; DIANE GORDY,

                Defendants.


                              ORDER AND JUDGMENT        *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before BRISCOE , ANDERSON , and BRORBY , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff John Franklin Good, a former Shawnee County, Kansas deputy

sheriff, brought suit alleging claims under 42 U.S.C. § 1983 and state law against

several defendants, including Joan M. Hamilton, the former Shawnee County

District Attorney. Ms. Hamilton is the only defendant relevant to this appeal.             See

Aplt. Br at 1-2; Aplt. App., Vol. V at 580 (notice of appeal). Mr. Good’s claims

against her for conspiracy, malicious prosecution, and abuse of process arise from

his employment termination and two criminal prosecutions for perjury.            1
                                                                                     The

district court (1) dismissed the conspiracy claim, because it had previously

granted summary judgment in favor of defendant Diane Gordy on the same issue,

Aplt. App., Vol. I at 91 n.1, 94; (2) dismissed the malicious prosecution claim



1
       This case has a complicated and lengthy factual background. Because the
parties are familiar with the facts, we will not set them forth here. See Good v.
Bd. of County Comm’rs , 331 F. Supp. 2d 1315, 1320-23 (D. Kan. 2004)
(discussing undisputed facts).


                                            -2-
based on absolute prosecutorial immunity, and also decided that to the extent any

malicious prosecution claims remained, Ms. Hamilton was entitled to summary

judgment on them because Mr. Good failed to show that she acted without

probable cause in filing the perjury charges and thus was absolutely immune,       id.

at 92-94; Good v. Bd. of County Comm’rs , 331 F. Supp. 2d 1315, 1328-29, 1330

(D. Kan. 2004); and (3) entered summary judgment against Mr. Good on the

abuse of process claim, because he had failed to show that Ms. Hamilton acted

with an ulterior motive,   Good , 331 F. Supp. 2d at 1331. Mr. Good appeals. We

exercise jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Mr. Good first argues that the district court erred in granting summary

judgment to Ms. Hamilton on his conspiracy claim, because she did not file a

motion for summary judgment. The district court, however, did not grant

summary judgment on the claim; rather, the court dismissed the claim. In doing

so, the district court stated as follows:

       In a recent opinion, the court granted summary judgment to Gordy
       because plaintiff had not provided sufficient evidence of any
       agreement or concerted action between Hamilton and Gordy to
       manufacture the false evidence. This ruling would, of course, also
       apply to Hamilton since they are the only members of the alleged
       conspiracy.

Aplt. App., Vol. I at 91 n.1.

       We review the district court’s dismissal of Mr. Good’s conspiracy claim

under Fed. R. Civ. P. 12(b)(6) de novo.     Sutton v. Utah State Sch. for Deaf &

                                            -3-
Blind , 173 F.3d 1226, 1236 (10th Cir. 1999). Dismissal under Rule 12(b)(6) is

appropriate only when it “appears beyond doubt that the plaintiff can prove no set

of facts in support of his claim which would entitle him to relief.”    Id. (quotations

omitted).

       Because only Ms. Hamilton and Ms. Gordy allegedly participated in the

conspiracy, and the district court had found no conspiracy concerning Ms. Gordy,

the court correctly concluded Ms. Hamilton could not conspire alone. Despite the

district court’s prior ruling, Mr. Good failed to provide any evidence rebutting or

in any way calling that ruling into doubt. Accordingly, we conclude the district

court did not err in dismissing the conspiracy claim against Ms. Hamilton.     2



       Next, Mr. Good argues that the district court should not have dismissed or

granted summary judgment in Ms. Hamilton’s favor on his claims of malicious

prosecution and abuse of process. He contends, without further elaboration, that

Ms. Hamilton was not entitled to absolute immunity for filing both perjury actions

against him because she was a complaining witness for each action. He also

contends, without specification, that there were many factual issues in dispute.




2
       Mr. Good argues that the conspiracy claim was both a § 1983 claim and a
state-law tort-of-outrage claim. Aplt. Br. at 1. In the district court, however, he
abandoned the outrage claim. Aplt. App., Vol. II at 125 n.1, 161. And because
he only lists, but does not argue this issue in his brief, it is waived. See
Abercrombie v. City of Catoosa , 896 F.2d 1228, 1231 (10th Cir. 1990).

                                             -4-
       Mr. Good’s appellate arguments are conclusory and undeveloped. As such,

they are insufficient for us to consider.   Cf. Adler v. Wal-Mart Stores, Inc.    ,

144 F.3d 664, 679 (10th Cir. 1998) (“Arguments inadequately briefed in the

opening brief are waived, . . . and bald assertions in briefs that there are genuine

issues of material fact are insufficient to merit reversal of summary judgment);

Murrell v. Shalala , 43 F.3d 1388, 1389 n.2 (10th Cir. 1994) (deciding that where

appellant “fail[ed] to frame and develop an issue,” there was insufficient basis to

invoke appellate review);    Ambus v. Granite Bd. of Educ. , 975 F.2d 1555, 1558 n.1

(10th Cir. 1992) (deciding that issue mentioned on appeal, but not addressed, is

waived), modified on other grounds on reh’g       , 995 F.2d 992 (10th Cir. 1993).

       Nonetheless, we have examined the appellate briefs, Mr. Good’s appendix,

and the applicable law and have reviewed the district court’s decisions de novo,

see Sealock v. Colorado , 218 F.3d 1205, 1209 (10th Cir. 2000) (summary

judgment); Sutton , 173 F.3d at 1236 (dismissal). We affirm the decisions for

substantially the same reasons stated by the district court in its Memorandums and

Orders filed April 22, 2002, Aplt. App., Vol. I at 87, and May 19, 2004,         Good ,

331 F. Supp. 2d at 1327-29, 1330-31.




                                            -5-
The judgment of the district court is AFFIRMED.



                                          Entered for the Court



                                          Stephen H. Anderson
                                          Circuit Judge




                                -6-